— In a discovery proceeding instituted by the executor, Rubin Shulsky, one of testator’s sons and legatees, two other legatees, Hilda S. Weinstein and Sarah Shulsky, testator’s daughter and widow, respectively, appeal: (1) from an order of the Surrogate’s Court, Kings County, dated March 22, 1960, which grants the motion of Elgin Shulsky, another son and legatee of testator, and which grants the motions of the Special Guardians of certain infant remainder-men under trusts created by testator’s last will and testament, to intervene in the pending discovery proceeding and to join as petitioners in the petition of the executor therein; and (2) from an order of the same court, dated March 30, 1960, which grants reargument and, on reargument, adheres to its original *796determination. Order, dated March 30, I960, affirmed, with $10 costs and disbursements payable out of the estate to each of the parties filing separate briefs. No opinion. Appeal from original order, dated March 22, 1960, dismissed, without costs (Matter of Martz [Martz], 10 A D 2d 647). Nolan, P. J., Beldoek, Christ and Brennan, JJ., concur. [21 Misc 2d 734.]